
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket No. FEMA-B-1018]
        Proposed Flood Elevation Determinations
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1 percent annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents, and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings.
        
        
          DATES:
          Comments are to be submitted on or before February 12, 2009.
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community are available for inspection at the community's map repository. The respective addresses are listed in the table below.

          You may submit comments, identified by Docket No. FEMA-B-1018, to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151, or (e-mail) bill.blanton@dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151 or (e-mail) bill.blanton@dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a).
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings.
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent.
        
          Administrative Procedure Act Statement. This matter is not a rulemaking governed by the Administrative Procedure Act (APA), 5 U.S.C. 553. FEMA publishes flood elevation determinations for notice and comment; however, they are governed by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and the National Flood Insurance Act of 1968, 42 U.S.C. 4001 et seq., and do not fall under the APA.
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared.
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required.
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended.
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132.
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988.
        
          List of Subjects in 44 CFR Part 67
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows:
        
          PART 67—[AMENDED]
          1. The authority citation for part 67 continues to read as follows:
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376.
          
          
            § 67.4 
            [Amended]

            2. The tables published under the authority of § 67.4 are proposed to be amended as follows:
            
            
                
              
                State 
                City/town/county 
                Source of flooding 
                Location** 
                * Elevation in feet (NGVD) + Elevation in feet (NAVD) 
                  # Depth in feet above ground 
                
                Existing 
                Modified 
              
              
                
                  Township of Columbia, Michigan
                
              
              
                Michigan   
                Township of Columbia   
                Goose Creek   
                Approximately 0.6 mile upstream of M 50   
                None   
                +945 
              
              
                  
                
                
                Approximately 0.7 mile upstream of M 50   
                None   
                +945 
              
              
                * National Geodetic Vertical Datum. 
              
              
                + North American Vertical Datum. 
              
              
                # Depth in feet above ground. 
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed. 
              
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472. 
              
              
                
                  ADDRESSES
                
              
              
                
                  Township of Columbia
                
              
              
                Maps are available for inspection at Township Offices, 8500 Jefferson Road, Brooklyn, MI 49230. 
              
            
            
               
              
                Flooding source(s)
                Location of referenced elevation**
                * Elevation in feet(NGVD)
                  + Elevation in feet
                  (NAVD)
                  # Depth in feet above ground
                
                Effective
                Modified
                Communities affected
              
              
                
                  Hamilton County, Florida, and Incorporated Areas
                
              
              
                Little Alapaha River
                At the confluence with Unnamed Tributary
                +79
                +81
                Unincorporated Areas of Hamilton County.
              
              
                 
                At the confluence with Little Alapaha River Unnamed Tributary
                None
                +85
              
              
                Little Alapaha River Unnamed Tributary
                At the confluence with Little Alapaha River
                None
                +85
                Unincorporated Areas of Hamilton County.
              
              
                 
                Approximately 950 feet upstream of U.S. Highway 129
                None
                +125
              
              
                Suwannee River Unnamed Tributary
                Just upstream of Jewett Street
                None
                +88
                Town of White Springs.
              
              
                 
                Approximately 600 feet upstream of 1st Street
                None
                +109
              
              
                Timber Lake
                Entire shoreline
                None
                +135
                Unincorporated Areas of Hamilton County.
              
              
                Turket Creek
                Just upstream of the confluence with the Alapahoochee River
                None
                +92
                Unincorporated Areas of Hamilton County, Town of Jennings.
              
              
                 
                Approximately 1,000 feet upstream of Hamilton Avenue
                None
                +138
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street,  SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Jennings
                
              
              
                Maps are available for inspection at Jennings Town Hall, 1199 Hamilton Avenue, Jennings, FL.
              
              
              
                
                  Town of White Springs
                
              
              
                Maps are available for inspection at White Springs Town Hall, 10363 Bridge Street, White Springs, FL.
              
              
              
                
                  Unincorporated Areas of Hamilton County
                
              
              
                Maps are available for inspection at Hamilton County Clerk's Office, 207 NE 1st Street, Room 106, Jasper, FL.
              
              
              
                
                
                  Lamar County, Mississippi, and Incorporated Areas
                
              
              
                Gordons Creek
                Approximately 1,984 feet upstream of Interstate 59
                None
                +252
                Unincorporated Areas of Lamar County.
              
              
                 
                At Interstate 59
                None
                +252
              
              
                Little Beaver Creek
                Approximately 0.8 miles downstream of Browns Bridge Road
                None
                +227
                Unincorporated Areas of Lamar County.
              
              
                 
                Approximately 210 feet upstream of Browns Bridge Road
                None
                +237
              
              
                Mill Creek No. 1
                Approximately 1,800 feet downstream of Hardie Road
                None
                +260
                Unincorporated Areas of Lamar County, Town of Sumrall.
              
              
                 
                Approximately 1.6 miles upstream of State Highway 42
                None
                +313
              
              
                Mixons Creek Tributary 3
                Approximately 935 feet upstream of the confluence of Mixons Creek
                None
                +187
                Unincorporated Areas of Lamar County.
              
              
                 
                Approximately 1.5 miles upstream of the confluence of Mixons Creek
                None
                +235
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street,  SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Sumrall
                
              
              
                Maps are available for inspection at Town Hall, 4880 Highway 589, Sumrall, MS 39482.
              
              
              
                
                  Unincorporated Areas of Lamar County
                
              
              
                Maps are available for inspection at County Administrator's Office, 403 Main Street, Purvis, MS 39475.
              
              
                
                  Lauderdale County, Mississippi, and Incorporated Areas
                
              
              
                McLemore Branch
                Approximately 2,427 feet upstream of the confluence of Newell Branch
                None
                +357
                City of Meridian, Unincorporated Areas of Lauderdale County.
              
              
                 
                Approximately 3,375 feet upstream of Windmill Drive
                None
                +403
              
              
                Sowashee Creek Tributary 10
                Approximately 700 feet downstream of Dale Drive
                None
                +360
                Town of Marion, Unincorporated Areas of Lauderdale County.
              
              
                 
                Approximately 710 feet upstream of Cotton Gin Road
                None
                +399
              
              
                Sowashee Creek Tributary 8
                Approximately 990 feet upstream of the confluence of Sowashee Creek Tributary 10
                None
                +388
                Town of Marion, Unincorporated Areas of Lauderdale County.
              
              
                 
                Approximately 2,475 feet upstream of State Highway 39
                None
                +464
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Meridian
                
              
              
                Maps are available for inspection at Meridian City Hall, 601 24th Avenue, Meridian, MS 39302.
              
              
              
                
                  Town of Marion
                
              
              
                Maps are available for inspection at Marion Town Hall, 6021 Dale Drive, 39342, MS.
              
              
              
                
                  Unincorporated Areas of Lauderdale County
                
              
              
                Maps are available for inspection at Tax Assessor's Office, 500 Constitution Avenue, Meridian, MS 39301.
              
              
                
                
                  Clark County, Ohio, and Incorporated Areas
                
              
              
                Chapman Creek
                3300 feet upstream from confluence of Chapman Creek and Mad River
                None
                +950
                Unincorporated Areas of Clark County
              
              
                 
                5200 feet upstream from confluence of Chapman Creek and Mad River
                None
                +959
              
              
                * National Geodetic Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                + North American Vertical Datum.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  Unincorporated Areas of Clark County
                
              
              
                Maps are available for inspection at Springview Government Center, 3130 East Main Street, Springfield, OH 45505.
              
              
                
                  Preble County, Ohio, and Incorporated Areas
                
              
              
                Periwinkle Run
                Confluence with Sevenmile Creek
                None
                +1049
                Unincorporated Areas of Preble County.
              
              
                 
                2,270 feet upstream of confluence with Sevenmile Creek
                None
                +1057
              
              
                Sevenmile Creek
                Upstream of Eaton-New Hope Road bridge
                None
                +1049
                Unincorporated Areas of Preble County.
              
              
                 
                3,175 feet Upstream of Eaton-New Hope Road bridge
                None
                +1059
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
                
                  ADDRESSES
                
              
              
                
                  Unincorporated Areas of Preble County
                
              
              
                Maps are available for inspection at Preble County Courthouse, 101 East Main Street, Eaton, OH 45320.
              
              
                
                  Sauk County, Wisconsin, and Incorporated Areas
                
              
              
                Baraboo River
                Columbia County boundary
                +806
                +802
                City of Baraboo, City of Reedsburg, Unincorporated Areas of Sauk County, Village of Lavalle, Village of North Freedom, Village of Rock Springs, Village of West Baraboo.
              
              
                 
                3.7 miles downstream of Juneau County boundary
                +904
                +905
              
              
                Baraboo River Tributary
                64 ft upstream of State Hwy 33
                None
                +849
                Unincorporated Areas of Sauk County.
              
              
                 
                350 ft upstream of Berkley Boulevard
                None
                +880
              
              
                Clark Creek
                Confluence with Baraboo River
                None
                +818
                Unincorporated Areas of Sauk County.
              
              
                 
                0.37 mi upstream from bridge at Tower Road
                None
                +1234
              
              
                Devil's Lake Tributary
                Confluence with Baraboo River
                None
                +819
                City of Baraboo, Unincorporated Areas of Sauk County.
              
              
                 
                0.57 mi upstream from County Highway DL
                None
                +979
              
              
                Hay Creek
                0.56 mi upstream of County Highway F
                None
                +909
                Unincorporated Areas of Sauk County.
              
              
                 
                161 ft upstream of County Highway F
                None
                +909
              
              
                Hulbert Creek
                0.32 mi upstream of U.S. Highway 12
                +826
                +827
                City of Wisconsin Dells.
              
              
                 
                0.51 mi upstream of Trout Road (Wisconsin Dells)
                +829
                +831
              
              
                
                Pine Creek
                874 ft downstream of Hatchery Road
                None
                +858
                Unincorporated Areas of Sauk County.
              
              
                 
                Confluence with Skillet Creek
                None
                +869
              
              
                Skillet Creek
                Confluence with Pine Creek
                None
                +869
                Unincorporated Areas of Sauk County.
              
              
                 
                28 ft upstream of bridge at State Highway 159
                None
                +981
              
              
                Tributary to Devil's Lake Tributary
                Confluence with Devil's Lake Tributary
                None
                +871
                Unincorporated Areas of Sauk County.
              
              
                 
                0.67 mi upstream from bridge at State Highway 159
                None
                +1117
              
              
                Wisconsin River
                6.9 miles upstream of Richland County boundary
                +710
                +711
                Village of Merrimac, Unincorporated Areas of Sauk County, Village of Prairie Du Sac, Village of Sauk City, Village of Spring Green.
              
              
                 
                12.5 miles downstream of Kilbourn Dam
                +807
                +808
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Baraboo
                
              
              
                Maps are available for inspection at 135 4th Street, Barboo, WI 53913.
              
              
              
                
                  City of Reedsburg
                
              
              
                Maps are available for inspection at 134 South Locust Street, Reedsburg, WI 53959.
              
              
              
                
                  City of Wisconsin Dells
                
              
              
                Maps are available for inspection at 300 La Crosse Street, Wisconsin Dells, WI 53965.
              
              
              
                
                  Unincorporated Areas of Sauk County
                
              
              
                Maps are available for inspection at 505 Broadway, Baraboo, WI 53913.
              
              
              
                
                  Village of Lake Delton
                
              
              
                Maps are available for inspection at 50 Wisconsin Dells Parkway South, Lake Delton, WI 53940.
              
              
              
                
                  Village of Lavalle
                
              
              
                Maps are available for inspection at 103 West Main Street, La Valle, WI 53941.
              
              
              
                
                  Village of Merrimac
                
              
              
                Maps are available for inspection at 100 Cook Street, Merrimac, WI 53561.
              
              
              
                
                  Village of North Freedom
                
              
              
                Maps are available for inspection at 103 North Maple Street, North Freedom, WI 53951.
              
              
              
                
                  Village of Prairie Du Sac
                
              
              
                Maps are available for inspection at 335 Galena Street, Prairie du Sac, WI 53578.
              
              
              
                
                  Village of Rock Springs
                
              
              
                Maps are available for inspection at 201 West Broadway Avenue, Rock Springs, WI 53961.
              
              
              
                
                  Village of Sauk City
                
              
              
                Maps are available for inspection at 726 Water Street, Sauk City, WI 53583.
              
              
              
                
                  Village of Spring Green
                
              
              
                Maps are available for inspection at 154 North Lexington Street, Spring Green, WI 53588.
              
              
              
                
                  Village of West Baraboo
                
              
              
                Maps are available for inspection at 500 Cedar Street, Baraboo, WI 53913.
              
            
          
          
            (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            Dated: November 3, 2008.
            Michael K. Buckley,
            Acting Assistant Administrator, Mitigation Directorate, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. E8-27038 Filed 11-13-08; 8:45 am]
      BILLING CODE 9110-12-P
    
  